DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
This application contains claims directed to the following patentably distinct species of method of treatment as defined by the condition to be treated and the composition to be applied. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example the different species of condition range from wrinkles and UVA/UVB protection which are more cosmetic treatments to dry eye and ocular inflammation which involve treatment of the eye itself (as opposed to the surrounding skin). The treatment compositions as defined by squalane and the other active and optionally mineral oil components all differ in their utility based on the nature of the active component(s)—a composition comprising titatnium dioxide is useful as sunscreen but likely not for treating allergic inflammation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In order to elect a species of method, applicant is required to elect:
(A) a condition to be treated (i.e. UVA and/or UVB protection), and 
(B) a composition to be applied by specifying the ingredients contained in the composition (i.e. squalane, mineral oil and titanium dioxide powder)
Currently, claims 1, 6 and 12 are generic.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KORTNEY L. KLINKEL whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday, 10am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699